                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                      Civil No.: 19-1209(DSD/BRT)

Shannon Tyrone Craig,

                 Plaintiff,

v.                                                       ORDER

Minnesota Department of
Corrections Commissioner,

                 Defendant.



     This   matter   is   before   the   court   upon   the   report   and

recommendation of Magistrate Judge Becky R. Thorson, dated June 17,

2019 (R&R).     The magistrate judge recommended that the court

dismiss pro se plaintiff Shannon Tyrone Craig’s complaint brought

under 42 U.S.C. § 1983 for failure to prosecute.1       See Fed. R. Civ.

P. 41(b).   No objections to the R&R have been filed within the time

period permitted.      See D. Minn. LR 72.2(b)(1).            Under these

circumstances, the court finds it appropriate to adopt the R&R.

     Accordingly, IT IS HEREBY ORDERED that:

     1.     The R&R [ECF No. 8] is adopted in its entirety;

     2.     The complaint is dismissed [ECF No. 1] for failure to

            prosecute; and




     1
       The magistrate judge denied Craig’s request for IFP status
and gave Craig until June 7, 2019, to pay the filing fee. Craig
has not done so.
     3.   The case is dismissed without prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: July 2, 2019


                                    s/David S. Doty
                                    David S. Doty, Judge
                                    United States District Court




                                2
